COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              CARLA BRIDGET TORRES-LARA
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0109-14-1                                         PER CURIAM
                                                                                DECEMBER 16, 2014
              ACCOMACK COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF ACCOMACK COUNTY
                                              W. Revell Lewis, III, Judge

                               (Paul G. Watson, IV, on brief), for appellant. Appellant submitting
                               on brief.

                               (Carl H. Bundick; Marsha Dunning Carter, Guardian ad litem for
                               the minor child; Shore Advocacy Group, PLLC, on brief), for
                               appellee. Appellee and Guardian ad litem submitting on brief.


                     Carla Bridget Torres-Lara (hereinafter “mother”) appeals the termination of her residual

              parental rights to her son A.B. Mother asserts the trial court erred in terminating her parental

              rights because she substantially remedied the conditions leading to the foster care placement and

              the termination was not in the child’s best interests. For the reasons stated, we affirm the trial

              court’s decision.

                                                           Background

                     When reviewing a decision to terminate parental rights, we presume the circuit court

              “‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

              determination based on the child’s best interests.’” Toms v. Hanover Dep’t of Soc. Servs., 46




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie Cnty. Dep’t of

Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)).

       A.B. was removed from his mother’s care on November 9, 2012, when he was nearly two

months old. On that date, police responded to the home shared by mother and A.B.’s father,

Jason Brumbaugh (hereinafter “father”), when mother reported father had assaulted her. By the

time the police arrived, father had left. Mother smelled of alcohol, and her speech was slurred.

A.B. was sleeping in a “pack and play” in the bedroom.

       Social worker Abigail Allen arrived a short time later. She also noted mother smelled of

alcohol. Mother’s clothing was disheveled, and she had bruises on her face. The baby’s diaper

was so wet it had soaked through to his clothing. The temperature inside the home was cold.

Upon Allen notifying mother she would be removing A.B., the mother became upset; however,

she changed the baby’s diaper and packed his clothes.

       Ten days prior to A.B.’s removal, Allen had received a complaint that mother had

dangled him over a fire pit.1 After his removal, mother visited the child on a weekly basis in the

visitation room near social worker Crystal Betz’s office. Initially, Betz did not supervise the

visits, as she could see the room from her office. In January 2013, however, mother confessed to

her probation officer she had sexually abused her older son approximately ten years earlier

during his infancy. Following that revelation, Betz supervised the visitation between A.B. and

mother.

       During the supervised visits, mother sometimes engaged in strange behavior. On one

occasion in late May 2013, she refused to give A.B. a bottle of formula prepared by a social

worker because she believed the formula contained drugs. She swore at social worker Kate


       1
        At the termination hearing, Deputy Sheriff Eric Nottingham testified he overheard
mother acknowledge during a phone call she had held the child over the fire because someone
had taken her vodka bottle and she wanted it returned.
                                               -2-
Bonniwell and told her “Babies do not drink cocaine.” When Bonniwell attempted to take A.B.

from her to feed him, mother pushed her away, causing Bonniwell to fear mother might drop the

child. Bonniwell tossed the bottle and reassured mother she would not feed the bottle to the

baby. Eventually, Bonniwell forcibly took A.B. from mother and walked out of the room.

Mother yelled at Bonniwell that mother was “a surgeon general and that [Bonniwell] would be

fired.” After Bonniwell removed A.B., mother calmed down and explained she “had not been

taking her medications.”

       Based on this confrontation, the Department of Social Services (“DSS”) obtained a

protective order, and mother’s visitation was terminated. 2

       At the termination hearing, evidence was presented that mother abused alcohol and drugs

and suffered from serious mental health problems. She acknowledged she “heard voices,” but

when she was taking her medication correctly, she did not hear them “as frequently.” Mother

asserted she was taking her medication properly at the time of the hearing, but admitted she had

heard voices as recently as a month ago. She also confirmed she was sometimes in a “delusional

state” in which she felt “that there [we]re other presences inside [her] body besides [her]

own . . . .” She explained that “[t]he majority of the time [the presences] state[d] that they [were]

federal officers or government officials.”

       Clinical psychologist Brian Wald testified regarding the results of mother’s parenting

evaluation. Dr. Wald opined that mother was unable to care for her child because she was “so

delusional” and paranoid. He explained that individuals who suffered from delusions and

paranoia and used drugs and alcohol were “the ones . . . most likely to experience violence.”


       2
          On another occasion, mother placed the young infant on a sofa during visitation. When
he almost fell to the floor, the social worker suggested that she and A.B. play on the floor. After
mother placed him on the floor, she left him there and did not interact with him. Upon mother
starting to fall asleep, the social worker asked if she would like to end the visit early, and mother
responded affirmatively.
                                                  -3-
Dr. Wald also viewed mother’s visual hallucinations as significant because, among individuals

suffering from hallucinations, only “a very small percentage” of them experienced visual

hallucinations.

       Dr. Wald described mother as “clearly . . . psychotic,” with a reported long history of

hallucinations, bipolar disorder, and numerous “run-ins with the law related to drug and alcohol

use.” He concluded the psychotic disorder she was experiencing was “long-standing” and that

her prognosis for treatment was “very poor.” In Dr. Wald’s opinion, the evidence was

“overwhelming that she [wa]s not able to parent this child.”

       In early October 2013, approximately two months prior to the termination hearing,

mother tested positive for cocaine, marijuana, opiates, and amphetamines. Mother denied

drinking alcohol or using drugs during the month prior to the hearing. Prior to that time, she

acknowledged she was a “binge user.” She also admitted using heroin in June 2013.

       Other than A.B., mother had four children, none of whom lived with her. Mother

conceded she was unable to care for A.B. at the time of the termination hearing because she was

financially unstable and because she “needed to start working on [her] recovery [from] . . . drug

addiction.”

                                             Analysis

       Mother asserts in her assignment of error that the trial court erred in terminating her

parental rights because she had substantially remedied the conditions leading to A.B.’s removal

and because termination was not in A.B.’s best interests. Despite this assignment of error,

mother concedes in her opening brief she “had not yet remedied the conditions that led to the

removal [at the time her rights were terminated].” Her contention she had “substantially

remedied” the conditions leading to removal rests on her counselor’s testimony she had made




                                               -4-
“substantial progress” in the treatment of her mental health during the year prior to the

termination hearing.

       While mother’s counselor, Laura Lungarelli, testified that mother’s dissociative disorder

had improved over the past year, Lungarelli also acknowledged her condition required

hospitalization four times during the prior year, one of which occurred within a month of the

termination hearing. Lungarelli provided no timetable as to when she expected mother would

recover from her condition. She characterized mother’s dissociative disorder as “difficult” and

admitted “it’s something that you can’t predict.”

       “‘The trial court’s judgment, “when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to support it.”’” Id. at 266, 616

S.E.2d at 769 (quoting Fields, 46 Va. App. at 7, 614 S.E.2d at 659 (other citation omitted)). “In

its capacity as factfinder, therefore, the circuit court retains ‘broad discretion in making the

decisions necessary to guard and to foster a child’s best interests.’” Id. (quoting Farley v. Farley,

9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)).

       Pursuant to Code § 16.1-283(C)(2),

               [t]he residual parental rights of a parent or parents of a child placed
               in foster care . . . may be terminated if the court finds, based upon
               clear and convincing evidence, that it is in the best interests of the
               child and that:

                           *      *       *       *       *       *       *

               [t]he parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end. Proof that the parent
               or parents, without good cause, have failed or been unable to make
               substantial progress towards elimination of the conditions which
               led to or required continuation of the child’s foster care placement
               in accordance with their obligations under and within the time
                                                 -5-
               limits or goals set forth in a foster care plan filed with the court or
               any other plan jointly designed and agreed to by the parent or
               parents and a public or private social, medical, mental health or
               other rehabilitative agency shall constitute prima facie evidence of
               this condition. The court shall take into consideration the prior
               efforts of such agencies to rehabilitate the parent or parents prior to
               the placement of the child in foster care.

       At the time mother’s parental rights were terminated on January 9, 2014, A.B. had been

removed from her custody for over a year. While mother sought treatment for her mental health

issues, she acknowledged she was unable to care for A.B. at the time of the termination hearing.

In addition to being unemployed, she continued to abuse alcohol and drugs up to a month prior to

the hearing. Dr. Wald agreed with mother that she was incapable of parenting A.B., and he

opined that her prognosis for her long-standing mental health issues was “very poor.” Although

mother’s counselor was more optimistic, she could offer no time frame by which mother would

recover. She also acknowledged mother’s mental health issues had required multiple

hospitalizations in the past year.

       “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

               Virginia law recognizes the “maxim that, sometimes, the most
               reliable way to gauge a person’s future actions is to examine those
               of his past.” Petry v. Petry, 41 Va. App. 782, 793, 489 S.E.2d 458,
               463 (2003). “As many courts have observed, one permissible
               ‘measure of a parent’s future potential is undoubtedly revealed in
               the parent’s past behavior with the child.” Id. (citation omitted).
               “No one can divine with any assurance the future course of human
               events. Nevertheless, past actions and relationships over a
               meaningful period serve as good indicators of what the future may
               be expected to hold.” Winfield v. Urquhart, 25 Va. App. 688,
               696-97, 492 S.E.2d 464, 467 (1997) (citations omitted).




                                                -6-
Toms, 46 Va. App. at 267-68, 616 S.E.2d at 770. Here, despite evidence mother loved A.B., she

was unable to provide him with the stable home and care necessary to meet his needs. She

points to no evidence supporting her assertion that termination was not in A.B.’s best interests.

       The decision of the trial court is supported by clear and convincing evidence, and

accordingly, is affirmed.

                                                                                         Affirmed.




                                               -7-